DETAILED ACTION

In response to the Amendment filed November 9, 2021

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the Prior Art of Record because it fails to teach or suggest a method, comprising the steps of 2attaching to circular faces of two shaft segments each at least 10 inches in diameter, 3two devices; 41517each base having a magnet and a switch to vary magnetic flux for affixation 18and release from the shaft surface; and 19each device having brackets designed to securely and reproducibly position 20laser photoelectric devices relative to the base and axis of rotation of the shaft, the brackets 21designed to affix and position the respective laser photoelectric devices at a range of heights, 22the low end of the range having the respective laser electronic device with its bottom surface 23touching or nearly touching the surface of the shaft, the upper end of the range holding the 24respective laser electronic devices with its bottom surface at three inches above the 

Claims 3 - 9 are allowable over the Prior Art of Record because it fails to teach or suggest an apparatus, comprising 2two bases, 7at least one of the two bases' contact edges being  8designed to provide tactile feedback to a user as the at least one base is 9rotated against the circumferential surface, the tactile feedback indicating alignment 10between the base and an axis of rotation of the shaft; and 11brackets attached to the bases designed to securely and reproducibly position laser 12photoelectric devices relative to the axis of rotation of the shaft, the photoelectric devices 13designed to measure shaft misalignment in combination with the remaining limitations of the claims.

Claims 10 - 17 are allowable over the Prior Art of Record because it fails to teach or suggest a method, comprising the steps of 2attaching to circular faces of two shaft segments each at least 10 inches in diameter, 3two devices: 4each base surface having 6features designed to affix and release from the shaft surface, and to provide tactile feedback 7to a user as the user aligns the device with an axis of rotation of the shaft to a 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record does not disclose nor suggest the subject matter as claimed:

Weihrauch (US 9,080,862)
Weihrauch (US Pub. 2015/0042986)
Engels (US 6,915,582)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.





If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
December 30, 2021




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861